DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  If Applicant fails to provide a sufficiently descriptive title, Examiner will do so upon allowance of the claims.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergeron et al. (US 2013/0176167).

	Regarding claim 1, Bergeron discloses a display apparatus comprising: a light source (fig. 2, ¶ 3, ¶ 24, ¶ 26-28, light source 40);
	an optical phase modulator including a plurality of pixels, the optical phase modulator modulating a phase of light from the light source for each of the pixels by displaying a phase distribution pattern indicated by phase distribution data (figs. 2-3, ¶ 26-35, phase SLM 48 modulates the optical beam according to compensated phase pattern of the SAR raw data; see also ¶ 55);
	a drive circuit that performs voltage application to the optical phase modulator, the voltage application being based on the phase distribution data (figs. 2-3, ¶ 26-35, controller 64 addresses pixels of the phase SLM 48);
	and a controller that divides a pixel region in the optical phase modulator into a plurality of division regions (figs. 2-3, ¶ 26-35, control unit 36; in step 104, a plurality of sections defined on the phase SLM 48 such that each section comprises a sub-group of the pixels of the phase SLM 48),
	the controller causing the drive circuit to perform voltage application based on adjustment data to perform display in at least one division region of the plurality of division regions, the adjustment data being for determining an amount of voltage application performed by the drive circuit, the amount of voltage application corresponding to the phase distribution data, the display being based on the adjustment data (figs. 2-3, ¶ 26-35, pixels of one or more sections are selectively addressed with the phase pattern of the calibration SAR raw data 102; phase compensation 

	Regarding claim 2, Bergeron discloses wherein the controller adjusts an amount of voltage application based on the phase distribution data on a basis of a state of a reproduction image in a case where the display based on the adjustment data is performed in the optical phase modulator (figs. 2-3, ¶ 26-35, pixels of one or more sections are selectively addressed with the phase pattern of the calibration SAR raw data 102; phase compensation corresponding to the one or more sections is estimated based on a difference between the reference image and the produced calibration image; see also ¶ 36-45).

	Regarding claim 3, Bergeron discloses wherein the controller adjusts the amount of voltage application based on the phase distribution data in each of the plurality of division regions 29SYP329636US01on a basis of a state of a reproduction image in each of the plurality of division regions in a case where the display based on the adjustment data is performed in each of the plurality of division regions (figs. 2-3, ¶ 26-35, pixels of one or more sections are selectively addressed with the phase pattern of the calibration SAR raw data 102; phase compensation corresponding to the one or more sections is estimated based on a difference between the reference image and the produced calibration image; steps are repeated on all sections; see also ¶ 36-45).



	Regarding claim 5, Bergeron discloses wherein the controller adjusts the amount of voltage application based on the phase distribution data in each of the plurality of division regions on a basis of a state of a reproduction image in each of the plurality of division regions in a case where display based on pieces of adjustment data is performed in each of the plurality of division regions, the pieces of adjustment data being different from each other (figs. 2-3, ¶ 26-35, pixels of one or more sections are selectively addressed with the phase pattern of the calibration SAR raw data 102; phase compensation corresponding to the one or more sections is estimated based on a difference between the reference image and the produced calibration image; steps are repeated on all sections; see also ¶ 36-45).

	Regarding claim 6, Bergeron discloses a storage section that stores the adjustment data (figs. 2-3, ¶ 26-35, buffer 60; phase compensation corresponding to the one or more sections is estimated based on a difference between the reference image and the produced calibration image; compensation phase figure 66 is generally stored in memory; steps are repeated on all sections; see also ¶ 36-45).


	wherein the controller adjusts an amount of voltage application based on the phase distribution data on a basis of the data of the initial state stored in the storage section and a state of a reproduction 30SYP329636US01 image in a case where display based on the adjustment data is performed in the optical phase modulator (figs. 2-3, ¶ 26-35, pixels of one or more sections are selectively addressed with the phase pattern of the calibration SAR raw data 102; phase compensation corresponding to the one or more sections is estimated based on a difference between the reference image and the produced calibration image; steps are repeated on all sections; see also ¶ 36-45).

	Regarding claim 10, this claim is rejected under the same rationale as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bergeron in view of Fukui et al. (US 2020/0183260).

	Regarding claim 8, Bergeron fails to disclose an optical intensity modulator that generates an image by using a reproduction image based on the phase distribution data by the optical phase modulator as illumination light and modulating an intensity of the illumination light.
	Fukui teaches an optical intensity modulator that generates an image by using a reproduction image based on the phase distribution data by the optical phase modulator as illumination light and modulating an intensity of the illumination light (¶ 2, known projector disclosed using a light phase modulation device in an illumination unit and using the illumination pattern as illumination light applied to a light intensity modulation device).
	Bergeron and Fukui are both directed to devices using optical phase modulators.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Bergeron with the device of Fukui since such a modification provides a known projector that generates a projection image (Fukui, ¶ 2) and makes it possible to reconstruct a desired illumination pattern (Fukui, ¶ 2).

	Regarding claim 9, Fukui further teaches a projection optical system that projects an image generated by the optical intensity modulator (¶ 2, known projector disclosed using a light phase modulation device in an illumination unit and using the illumination pattern as illumination light applied to a light intensity modulation device).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kouyama (US 2021/0141261)
Tanaka et al. (US 2021/0136335)
Masumura (US 2018/0302542)
Damberg et al. (US 2017/0127025)
Missbach et al. (US 2015/0279293)
Huang (US 2015/0146196)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616. The examiner can normally be reached Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH L CRAWLEY/Primary Examiner, Art Unit 2626